DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein said web material in the segment has an area of at least 20 cm2 and at most 90 cm2 per cm3 volume of the segment, wherein the segment without the wrapping material has a density of at least 50 kg/m3 and at most 300 kg/m3 “, and the claim also recites “wherein a parameter Z, which is defined by Z = ρWeb + 5 ρseg + 12 - AWeb, satisfies the inequality Z is equal or more than 1300 and Z is less than or equal to 2800, wherein ρWeb is the density of the web material in kg/m3, ρseg is the density of the segment without wrapping material in kg/m3, and AWeb is the area of the web material per volume of the segment in cm2/cm3” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states “with a density, without the wrapping material” but it is unclear what the density is referring to. For purposes of examination, it is interpreted that the density is of the segment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-20, 23, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017162347 (Bachman hereinafter) in view of WO 2015124242 (Binassi hereinafter).
US 20190059443 is applied as a translation for WO 2017162347. All citations to ‘Bachman’ refer to US 20190059443.
Regarding claims 1, 2, 4, 11-17, 18, 24 and 27, Bachman teaches a smoking article comprising a segment, said segment comprising: (1) a fiber based web material (“filter paper”), and (2) a wrapping material (“wrapping paper”), which wraps the fiber-based web material ([0074]); 
wherein the fiber-based web material:
comprises at least 80% pulp fibers ([0011]) and less than 5% non-natural polymers, specifically plastic ([0031]), respectively with respect to the mass of the web material,
has a basis weight of at least 10 g/m2 and at most 80 g/m2 ([0047]), and
has a thickness of at least 60 micron and at most 160 microns ([0048]), 
wherein said web material in the segment has an area of 52.8 cm2 =((24 cm) x (13.2 cm)/6) which is determined based on the width of the reel (240 mm=24 cm), the length of the rod produced (132 mm= 13.2 cm) and that the rod is divided into six equal segments ([0100]-[0102]), and the volume of the segment is 1.04 cm3=(0.388 cm)2 x 3.14 x (2.2 cm) which is determined based on the radius (3.88 mm= 0.388 cm) from the circumference of 24.35 mm and the length of the segment, 22 mm = 2.2 cm ([0101]-[0102]), thus the web material in the segment has an area per volume of segment of 52.8 cm2/ 1.04 cm3 = 50.8 cm2/ cm3 = Aweb
wherein the density of the web material is the basis weight divided by caliper, or thickness, which is (80 g/m2= 0.08 kg/m2) / (160 microns = 0.00016 m) =  500 kg/m3 = ρweb
Bachman does not expressly teach the density of the segment without the wrapping material, however given that Bachman teaches all of the limitations regarding the web material which is made into the segment, including the claimed composition, density, basis weight, thickness, and area of the web material per volume of the segment, and further teaches the claimed parameters regarding the segment including diameter and length of the segment, it would have been obvious for one of ordinary skill in the art at the time of filing to have optimized the density of the segment with a reasonable expectation of success and predictable results, specifically based on draw resistance and hardness of the segment which Bachman has identified as weaknesses to be overcome by the segment of Bachman ([0004]). 
With respect to the Z parameter, it would have been obvious to one of ordinary skill in the art at the time of filing that as long as the claimed parameters (above) are met, Z is within the claimed range.  
Bachman teaches that any wrapping material known in the state of the art can be used as a filter wrapping paper ([0075]), but does not expressly teach the basis weight or the bending stiffness of the wrapping paper. 
Binassi teaches a smoking article with a wrapping material wherein the wrapper has a basis weight between about 50 grams per square meter and 100 grams per square meter (page 5, lines 9-12) and the wrapper has a bending stiffness of between about 0.08 N and 0.2 N (page 5, lines 19-23). It would have been obvious for one of ordinary skill in the art at the time of the invention to have applied the wrapper of the smoking article of Binassi to the smoking article of Bachman with a reasonable expectation of success and predictable results because Bachman teaches that any wrapping material known in the state of the art can be used as a filter wrapping paper ([0075]).
Regarding the preamble, the courts have held that If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In this application, the preamble states that the intended use of the invention, specifically the claimed segment, is to be used in a smoking article comprising an aerosol-forming material which during smoking is heated, but not burnt. This merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, thus the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02 II. It is further noted that modified Bachman teaches that the segment is incorporated as a filter onto a smoking article, for example, cigarettes, thus the segment of modified Bachman is capable of being incorporated as a filter onto other smoking articles, including heat not burn smoking articles, with a reasonable expectation of success and predictable results. 
	Regarding claim 3, Bachman teaches that the pulp fibers are wood pulp fibers sourced from hemp or flax ([0028]).
	Regarding claim 5, Bachman teaches that the web material containers fibers from regenerated cellulose wherein their content is less than 10% of the mass of the web material ([0031]). 
	Regarding claims 6 and 7, Bachman teaches that the web material contains filler materials such as calcium carbonate wherein the content of filler materials with respect to the mass of the web material is less than 10% by mass of the web material ([0033]).
	Regarding claim 9,  Bachman teaches adding propylene glycol to the web material ([0006]). 
	Regarding claim 19, Bachman teaches that the segment is cylindrical and has a diameter of 7.75 mm, which is calculated from the circumference of 24.35 mm divided by π ([0100]).
	Regarding claim 20, Bachman teaches that the segment is 22 mm long ([0102]).
	Regarding claim 23, this claim does not further limit the structural or functional characteristics of the segment of the smoking article. 
Regardless, it would have been obvious for one of ordinary skill in the art at the time of the invention to have placed the segment at the end of the smoking article so that the segment serves as the filter, or adjacent to a filter in a multi-filter smoking article so that the segment serves as one of the filters, because modified Bachman teaches that the segment serves as a filter (abstract).

Claim 8, 10, 25 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Binassi as applied to claim 1 above, and further in view of US 20110083676 (Karles hereinafter).
Regarding claims 10 and 26, the combined teachings of Bachman and Binassi do not expressly teach that the web material contains flavorants.
Karles teaches a coated filter plug of a smoking article wherein flavorants, such as menthol, are added ([0001], [0030]-[0031]), and the flavorants are contained in the filter plug in a physically or chemically bound form ([0039]-[0042]). It would have been obvious for one of ordinary skill in the art at the time of filing to have incorporated flavorants into the web material of modified Bachman, as taught by Karles, because the web material of modified Bachman is formed into a filter rod and Karles teaches that the flavorant additive to the filter of Karles adds a pleasurable sensory experience to the tobacco product ([0001]). 
Regarding claims 8 and 25, the combined teachings of Bachman and Binassi do not expressly teach that the web material is coated with polyvinyl alcohol or a polysaccharide. 
Karles teaches an outer coating material, specifically a polysaccharide such as pectinate ([0033]), that serves to keep the additive entrapped in the filter material and thus reduces undesired migration, evaporation, contamination and/or decomposition of the additive, which substantially improves the shelf life of the additive-containing filter material ([0006]). Thus, it would have been obvious for one of ordinary skill in the art at the time of filing to have incorporated the outer coating material of Karles onto the web material of modified Bachman because the web material of modified Bachman is formed into a filter rod and Karles teaches that the outer coating material substantially improves the shelf life of the additive-containing filter material ([0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747